J-E02007-15



                             2015 Pa. Super. 272

 IN RE: JOHN MARSHALL PAYNE III                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

APPEAL OF: COMMONWEALTH OF
PENNSYLVANIA

                        Appellant                   No. 1113 MDA 2013


                 Appeal from the Order entered May 22, 2013
                In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-MD-1000291-1986


BEFORE: GANTMAN, P.J., BENDER, P.J.E., PANELLA, DONOHUE, SHOGAN,
        ALLEN, LAZARUS, MUNDY, and STABILE, JJ.

DISSENTING OPINION BY STABILE, J.:             FILED DECEMBER 29, 2015

     I respectfully dissent. I believe the Majority fails to apply the correct

statutory standard when evaluating whether the trial court erred in granting

John Marshall Payne III’s (Payne) application for DNA testing under

§ 9543.1. When the proper standard is applied, Payne is not entitled to DNA

testing because no DNA test results, even assuming exculpatory results, can

establish Payne’s “actual innocence of the offense for which [he] was

convicted.” 42 Pa.C.S.A. § 9543.1(c)(ii)(A). Therefore, I would reverse the

order granting Payne’s request for DNA testing.

     In my opinion, the Majority commits several errors in defining the

standard for DNA testing under § 9543.1.     Foremost, the Majority ignores

entirely, and in fact does not quote or even cite, the statutory prima facie
J-E02007-15



burden imposed upon an applicant under § 9543.1(c)(3) that must be

satisfied before testing can be ordered; i.e., the presentation of a prima

facie case that testing, assuming exculpatory results, would establish “actual

innocence.”      Instead, the Majority ignores this initial burden and focuses

exclusively upon the subsequent record review to be conducted by a trial

court under § 9543.1(d)(2), which is to be considered only if a prima facie

showing of actual innocence is first made in the motion for testing.                 The

Majority is certain to diminish and dismiss the importance of a prima facie

showing by stating that “[t]he sole issue for our review concerns the

application   of    the   standard   set    forth   in   Section    9543.1(d)(2)     and

9543.1(d)(2)(i),” thereby placing sole controlling emphasis for testing on a

trial court’s record review. Majority Opinion at 15. Compounding this error

further,   the     Majority,   ignoring    well-established        rules   of   statutory

construction, proceeds to define the unambiguous term “actual innocence”

by reference to Commonwealth v. Conway, 14 A.3d 101 (Pa. Super.

2011), which relies upon inapplicable federal habeas corpus jurisprudence.

No attempt is made to distinguish Conway from other of this Court’s

precedent in conflict with the standard articulated in that decision.                The

Majority rewrites the statutory “actual innocence” standard under § 9543.1

to require DNA testing if testing would simply “make it more likely than not”

that no reasonable juror would find the defendant guilty beyond a

reasonable doubt. Majority Opinion at 15. This court-created standard is far

afield from the statutory standard of “actual innocence” provided by our

                                           -2-
J-E02007-15



Legislature. The Majority converts the clear and unambiguous standard of

“actual innocence” for DNA collateral relief to one of a preponderance of

proposed evidence that allows testing if a mere possibility exists that a jury’s

verdict might have changed. I do not believe this interpretation was ever

intended by our Legislature when it provided for collateral relief based upon

a standard that must demonstrate “actual innocence.”

       The parameters for DNA testing are exclusively set forth under the

statutory provisions of § 9543.1.1 By necessity, our analysis must begin and

end with the statutory language provided by our Legislature under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46. “When reviewing an

order denying a motion for post-conviction DNA testing, this Court

determines whether the movant satisfied the statutory requirements

listed in [42 Pa.C.S.A. §] 9543.1.” Commonwealth v. Williams, 35 A.3d
44, 47 (Pa. Super. 2011) (emphasis added).

       In relevant part, § 9543.1, relating to post-conviction DNA testing,

provides:

       (a) Motion.—

          (1) An individual convicted of a criminal offense in a court of this
          Commonwealth and serving a term of imprisonment or awaiting
          execution because of a sentence of death may apply by making a
          written motion to the sentencing court for the performance of
____________________________________________


1
  I note there is no federal constitutional right to post-conviction DNA
testing. District Attorney’s Office for the Third Jud. Dist. v. Osborne,
557 U.S. 52, 55-56 (2009).



                                           -3-
J-E02007-15


       forensic DNA testing on specific evidence that is related to the
       investigation or prosecution that resulted in the judgment of
       conviction.

                                         ***

     (c) Requirements.--In any motion under subsection (a), under
     penalty of perjury, the applicant shall:

       (1) (i) specify the evidence to be tested;

       (ii) state that the applicant consents to provide samples of
       bodily fluid for use in the DNA testing; and

       (iii) acknowledge that the applicant understands that, if
       the motion is granted, any data obtained from any DNA
       samples or test results may be entered into law
       enforcement databases, may be used in the investigation
       of other crimes and may be used as evidence against the
       applicant in other cases.

       (2) (i) assert the applicant’s actual innocence of the
       offense for which the applicant was convicted[.]

                                   ***

       (3) present a prima facie case demonstrating that
       the:

          (i) identity of or the participation in the crime by the
          perpetrator was at issue in the proceedings that
          resulted in the applicant's conviction and sentencing;
          and

          (ii) DNA testing of the specific evidence, assuming
          exculpatory results, would establish:

              (A) the applicant’s actual innocence of the
              offense   for  which   the   applicant  was
              convicted[.]

     (d) Order.--

       (1) Except as provided in paragraph (2), the court shall
       order the testing requested in a motion under subsection
       (a) under reasonable conditions designed to preserve the
       integrity of the evidence and the testing process upon a


                                   -4-
J-E02007-15


         determination, after review of the record of the applicant’s
         trial, that the:

            (i) requirements of subsection (c) have been met;

            (ii) evidence to be tested has been subject to a chain of
            custody sufficient to establish that it has not been
            altered in any material respect; and

            (iii) motion is made in a timely manner and for the
            purpose of demonstrating the applicant’s actual
            innocence and not to delay the execution of sentence or
            administration of justice.

         (2) The court shall not order the testing requested in
         a motion under subsection (a) if, after review of the
         record of the applicant’s trial, the court determines
         that there is no reasonable possibility that the
         testing would produce exculpatory evidence that:

            (i) would establish the applicant’s actual
            innocence of the offense for which the applicant
            was convicted[.]

42 Pa.C.S.A. § 9543.1(c)-(d) (emphasis added) (provisions concerning

capital cases omitted).

      The above provisions set forth clear procedures to be followed in order

for post-conviction DNA testing to be ordered by a court. First, the motion

for DNA testing must relate to the judgment of conviction. 42 Pa.C.S.A. §

9543.1(a). This prerequisite defines the relevant parameters against which

the proposed testing is to be measured.       Here, Payne was convicted of

second-degree (or felony) murder, aggravated assault, burglary, and




                                    -5-
J-E02007-15


conspiracy.2 Second, the applicant must state, under penalty of perjury, the

specific evidence to be tested, must consent to samples of bodily fluid for

DNA testing, and must acknowledge that any data obtained from testing

may be entered into databases and may be used against him or her in any

other cases. 42 Pa.C.S.A. § 9543.1(c)(2).             The applicant also must assert

“actual innocence” of the offense that resulted in the conviction.          Id. The

required averment is one of actual innocence, not one of merely asserting

not guilty beyond a reasonable doubt. Third, and perhaps most important,

the motion must set forth on its face a prima facie case demonstrating that

the identity of, or participation in the crime by, the applicant is at issue, and

that DNA testing, assuming exculpatory results, would establish the

applicant’s actual innocence of the offense for which he or she was

convicted.     42 Pa.C.S.A. § 9543.1(c)(3).            Only after an applicant has

satisfactorily presented a motion demonstrating a prima facie case that DNA

testing, assuming exculpatory results, would establish actual innocence, is a

court then obligated to review the record of the case independently to

determine if there is a reasonable possibility the DNA exculpatory evidence

would establish actual innocence.              42 Pa.C.S.A. §   9543.1(d)(2).   If the

motion does not satisfy the prima facie threshold then the motion should be

____________________________________________


2
  I recognize Payne’s conviction for conspiracy was reversed on a statute of
limitation determination. I have included it here only for purposes of factual
completeness.



                                           -6-
J-E02007-15


denied without a record review.     If the motion passes muster, the record

review requires that the court essentially scrutinize the applicant’s theory of

DNA testing against the trial record. Assuming the applicant’s motion has

demonstrated a prima facie showing of actual innocence based upon the

proposed DNA testing, a court may only then refuse testing if it determines

that the applicant’s theory cannot be reasonably supported by the trial

record.   This record review, however, does not diminish the prima facie

showing of “actual innocence” based upon exculpatory DNA testing that first

must be satisfied by an applicant before testing can be ordered.          This

procedure is entirely consistent with this Court’s prior precedent in Williams

wherein we said:

      The text of the statute set forth in Section 9543.1(c)(3) and
      reinforced in Section 9543.1(d)(2) requires the applicant to
      demonstrate that favorable results of the requested DNA testing
      would establish the applicant's actual innocence of the crime of
      conviction. The statutory standard to obtain testing requires
      more than conjecture or speculation; it demands a prima facie
      case that the DNA results, if exculpatory, would establish actual
      innocence.

Williams, 35 A.3d at 50 (citing Commonwealth v. Smith, 889 A.2d 582,

585-86 (Pa. Super. 2005), appeal denied, 905 A.2d 500 (Pa. 2006)).         For

reasons unclear to this author, the Majority did not recite or discuss the

mandatory language of § 9543.1(c)(3)(ii)(A) in the “pertinent statutory

language at issue” in this case.     See Majority Opinion at 13-15.        The

Majority, as mentioned above, focused instead only upon § 9543.1(d)(2),

i.e., the court’s later independent record review after a prima facie case has

                                     -7-
J-E02007-15


been demonstrated.           Rather than consider the statutory mandate of

§9543.1(c)(3)(ii), the Majority instead looked to Conway for a definition of

“actual innocence,” stating:

       In Conway, 14 A.3d at 109, this Court applied a definition of
       “actual innocence” taken from “the United States Supreme Court
       in its Opinion in Schlup v. Delo, 513 U.S. 298, 327 [] (1995),
       namely, that the newly discovered [DNA] evidence must make it
       ‘more likely than not that no reasonable juror would have found
       him guilty beyond a reasonable doubt.’”

Majority Opinion at 15 (quoting Conway, 14 A.3d at 109) (brackets and

language inserted in brackets in original).          Conway not only ignored

established principles of statutory construction by looking to federal law to

define “actual innocence,” but also wrongly relied upon inapplicable federal

habeas corpus jurisprudence that predated the passage of our DNA testing

statute.3

       In further justification to rewrite § 9543.1, the Majority holds that

§ 9543.1 is a remedial statute and therefore must be interpreted liberally.

Majority Opinion at 13; see also Conway, 14 A.3d at 113-14 (quoting the

legislative history of § 9543.1).       However, this Court cannot disregard the

letter of the law in favor of pursuing its spirit. As we have stated:

       Pennsylvania's Statutory Construction Act, 1 Pa.C.S. § 1921,
       focuses our review and negates any consideration of matters
       extraneous to the statutory language except in instances where
       such language is ambiguous. See 1 Pa.C.S. § 1921(b) (“When
____________________________________________


3
 Schlup was decided in 1995. Our DNA testing statute was added to the
PCRA in 2002.



                                           -8-
J-E02007-15


      the words of a statute are clear and free from all ambiguity, the
      letter of it is not to be disregarded under the pretext of pursuing
      its spirit.”).

Commonwealth v. Moran, 5 A.3d 273, 279-80 (Pa. Super. 2010).                “A

statute’s plain language generally provides the best indication of legislative

intent.”   Commonwealth v. McCoy, 962 A.2d 1160, 1166 (Pa. 2009).

Here, there is no need to resort to federal case law to define the statutory

term “actual innocence,” as the term is clear and unambiguous on its face.

The term is capable of being construed according to its plain meaning.

“Actual innocence” plainly means that the defendant did not commit the

crime for which he or she was convicted.      The plain meaning of the term

does not admit standards of reasonableness, probability, or reasonable

doubt into its connotation. Therefore, when § 9543.1(c)(3) states that an

applicant shall plead and demonstrate a prima facie case that exculpatory

DNA evidence would establish “actual innocence,” the statute plainly

requires that the applicant demonstrate in a motion that the exculpatory

DNA evidence would establish that he or she did not commit the crime of

which they were convicted. As discussed herein, I find Payne’s motion did

not demonstrate a prima facie case of actual innocence and, therefore, a

record review by the trial court was unnecessary. The motion should have

been denied.

      My disagreement with the Majority’s reliance upon Conway goes

beyond mere disagreement on how or when to define a term.               Simply

stated, the court-created standard enunciated in Schlup, upon which


                                     -9-
J-E02007-15



Conway relies, has no bearing on Pennsylvania’s statutory standard under

§ 9543.1.    Schlup clarified the federal standard that must be met when

innocence is claimed and a conviction is alleged to be the result of a

constitutional error. Schlup concerned a federal habeas corpus proceeding

wherein the United States Supreme Court addressed the appropriate

standard to be applied when a petitioner alleges actual innocence and a

conviction based on a constitutional violation, where the violation would

ordinarily be barred from being considered on its merits.      As explained in

House v. Bell, 547 U.S. 518 (2006), as a general rule, claims forfeited

under state law may support federal habeas corpus relief only if a prisoner

demonstrates cause for default and prejudice from the asserted error. Id.

at 536.     This bar, however, is not unqualified, such as when there is a

miscarriage of justice.   Id.   In Schlup, adhering to this general principle,

the Court held that prisoners asserting innocence as a gateway to defaulted

state claims must establish that, in light of new evidence, “it is more likely

than not that no reasonable juror would have found petitioner guilty beyond

a reasonable doubt.”      House at 537 (quoting Schlup, 513 U.S. at 327).

This stands in contrast to review of a federal freestanding innocence claim

where no constitutional error is alleged and the burden then is one of clear

and convincing evidence of innocence.         See Herrera v. Collins, 506 U.S.
390 (1993).     Moreover, unlike § 9543.1, these federal standards are not

limited to evaluating DNA evidence. As is apparent, the difference in federal

law between gateway claims of innocence alleging constitutional error and

                                     - 10 -
J-E02007-15



freestanding innocence claims without constitutional error do not involve or

implicate state-level collateral relief proceedings under our PCRA.      Nor do

they interpret statutory provisions like § 9543.1.       Quite simply they are

irrelevant to the issue before this Court.         The Majority’s use of federal

habeas corpus standards to define “actual innocence” under § 9543.1 is

wholly without foundation and is inconsistent with our rules of statutory

construction. Nothing in the text of the PCRA statute indicates that the

General Assembly intended to import a federal habeas corpus standard into

the DNA testing provisions of our PCRA.

       Turning now to the merits of Payne’s motion, we first must examine

the crimes of which Payne stands convicted to determine if Payne has met

the required prima facie showing of actual innocence under 9543.1(c)(3)(ii).

As stated, Payne was convicted of second-degree or felony murder,

aggravated assault,4 and burglary. The trial court charged the jury on the

elements of these crimes and, more importantly, instructed the jury that

Payne could be found guilty of any of them based upon his own acts, or as

an accomplice of others who committed the crimes.               N.T. Trial (Jury

Charge), 8/18-8/22/86, at 713 (burglary), 715-16 (accomplice liability

generally), and 719 (homicide). Therefore, and in particular regard to the

victim’s murder, a jury could find Payne guilty of this murder (and in fact

____________________________________________


4
  The conviction for aggravated assault was merged into the murder
conviction.



                                          - 11 -
J-E02007-15



did) even if he was not present in the victim’s bedroom at the time the

murder was committed, based upon his guilt as an accomplice. Any theory

of actual innocence pled by Payne in his motion for DNA testing, by

necessity, would have to establish that he was not present at all at the scene

of the crimes. Simply establishing that someone else may have committed

or did commit the actual crimes of which he was convicted, or that someone

else also may have been present during the commission of the crimes, would

not establish Payne’s actual innocence of guilt as an accomplice to these

crimes.

     In his motion, Payne seeks DNA testing of a) brown head hairs, b) a

brown pubic hair, and c) specimens of human blood.             Payne Petition,

6/14/12, at ¶ 10.    Payne maintains these specimens were found on the

nightgown, bedsheet, and blanket of the victim and that DNA testing will

show these specimens came from a Caucasian, demonstrating this person

was in the victim’s bedroom.    Id.    at ¶¶ 11, 21.   Finally, Payne contends

that since the assault upon the victim was extremely violent, the blood

samples will exclude Payne as the source of this blood and will result in the

identity of the victim’s killer. Id. at ¶¶ 23, 24. Upon these bases, Payne

asserts his actual innocence of the crimes committed.       Even accepting as

true Payne’s assertion these specimens came from someone other than

Payne himself, this proof would not eliminate Payne from being present at

the crime scene, or eliminate him as an accomplice during the commission of

the crimes of which he was convicted. Under relevant law, Payne could be

                                      - 12 -
J-E02007-15



convicted of the underlying crimes without ever having entered the victim’s

bedroom.5 This is especially significant, as the Commonwealth’s theory of

the case was that Payne committed the crimes in concert with others. To

this end, the Commonwealth introduced into evidence the testimony of three

witnesses who testified that Payne confessed to his role in the criminal

enterprise. Further demonstrating his guilt, Payne admitted he contacted

one Commonwealth witness and attempted to influence her testimony in his

favor. It appears the jury returned a verdict of guilty based largely on this

circumstantial evidence. Therefore, I do not believe Payne’s motion for DNA

testing satisfied the threshold prima facie case that, assuming exculpatory

results, i.e., either the absence of Payne’s DNA or the presence of someone

else’s, the evidence would demonstrate Payne’s actual innocence of the

crimes of which he was convicted. Accordingly, Payne’s motion should have

been denied without further review. This determination would have made it

unnecessary for the court to proceed further and conduct its own review of

the record under 9543.1(d)(2).

       Finally, in another regard I find the Majority’s legal analysis puzzling

and hard to follow. At one point, the Majority notes its agreement with the

Commonwealth and acknowledges this Court’s previous holdings to the
____________________________________________


5
 The Majority acknowledges, Payne “might have been convicted of second-
degree murder as an accomplice to the underlying burglary even in the
absence of a conspiracy conviction.”       Majority Opinion at 25. See
18 Pa.C.S.A. § 306(c) (defining accomplice liability).



                                          - 13 -
J-E02007-15



effect that the absence of an accused’s DNA evidence—by itself—cannot

satisfy § 9543.1(d)(2)(i)’s “actual innocence” standard.           See Majority

Opinion at 18-21 (citing Commonwealth v. Heilman, 867 A.2d 542, 547

(Pa. Super. 2005); Smith, 889 A.2d at 586 (Pa. Super. 2005); and

Commonwealth v. Brooks, 875 A.2d 1141 (Pa. Super. 2005)).                      The

Majority announces, and I concur, that:

     [T]o the extent that the Commonwealth asserts that the absence
     of Payne’s DNA on the items to be tested would not, by itself,
     establish a prima facie case that he is actually innocent, we
     agree. Additionally, there are no circumstances in this case that,
     in combination with the absence of Payne’s DNA in a specific
     location, would demonstrate his actual innocence.

Majority Opinion at 22. However, despite acknowledging that the absence of

Payne’s DNA cannot demonstrate his actual innocence, the Majority

inexplicably forges ahead, accepting Payne’s “data bank theory” that

suggests the actual killer might be revealed by comparing DNA test results

with state and national databases. Id. I agree with the Commonwealth that

Payne’s data bank theory is insufficient for him to meet his burden.

Sections 9543.1(c)(3)   and   (d)(2)   focus    on    the   applicant’s    actual

innocence—not some possible, speculative result that an unrelated third

party’s DNA, or even an accomplice’s DNA, might be found.

     Ultimately, the Majority appears to rest its “someone-else’s-DNA-plus”

standard   on   the   unsupported   theory     that   DNA   from   one    of   the

Commonwealth’s witnesses could be identified by testing, thereby seriously



                                    - 14 -
J-E02007-15


undermining the Commonwealth’s case.                See Majority Opinion at 27-28.

There is not a scintilla of evidence that supports the Majority’s speculation—

not even Payne’s petition.         Instead, I would accept the Commonwealth’s

argument, which echoes the well-ensconced maxim that “the absence of

evidence is not evidence of absence.”              See, e.g., Heilman, 867 A.2d at

546-47.6 As the Commonwealth aptly explained, where—as here—a person

is convicted of felony murder without the aid of any physical evidence linking

him to the crime, it is obvious the jury was not swayed by the absence of

physical evidence in the first instance. Commonwealth Resubmitted Brief at
____________________________________________


6
    In Heilman, we explained:

        On its face, the prima facie requirement set forth in
        § 9543.1(c)(3) and reinforced in § 9543.1(d)(2) requires an
        appellant to demonstrate that favorable results of the requested
        DNA testing “would establish” the appellant’s actual innocence of
        the crime of conviction. Heilman has failed to make such a
        demonstration, nor could he. In DNA as in other areas, an
        absence of evidence is not evidence of absence. Furthermore, a
        murder suspect may be convicted on wholly circumstantial
        evidence, of which there was plenty in this case.

Id. (citation omitted) (emphasis in original).         Even the PCRA court
recognized, “To put it plainly, if the jury had believed that there were three
intruders then the simple fact that none of the DNA matched [Payne] does
not preclude [Payne] from having been present. It is entirely possible,
through luck or concealment, that [Payne] left no DNA behind.” PCRA Court
Opinion in Support of Order, 5/22/13, at 9. Nevertheless, the PCRA court
later speculated, “A jury might indeed have placed more emphasis on the
weaknesses of [the] Commonwealth’s case if there were DNA evidence
introduced and it did not directly tie [Payne] to the murder scene.” PCRA
Court Rule 1925(a) Opinion, 8/14/13, at 12. This speculation clearly falls
short of the requirement in § 9543.1(c)(3) and § 9543.1(d)(2) that the
applicant demonstrate testing “would establish” his “actual innocence.”



                                          - 15 -
J-E02007-15


20.   Therefore, it follows that “new” physical evidence augmenting the

dearth of incriminating physical evidence or, at best, implicating an

accomplice, is not ipso facto grounds to find prima facie evidence that Payne

is actually innocent of the crimes of which he was convicted.

      In conclusion, I respectfully dissent from the Majority because I

believe Payne failed to set forth a prima facie case of actual innocence in his

motion for DNA testing. It also is my belief the Majority has ignored critical

provisions of the DNA testing statute and, further, has rewritten the

applicable standard of “actual innocence” under §9543.1 to a mere

preponderance of evidence based upon inapplicable federal habeas corpus

law and in disregard of our rules of statutory construction.

      President Judge Gantman concurs in the result.




                                    - 16 -